 



Exhibit 10.1
AMENDMENT TO SEVERANCE AND RELEASE AGREEMENT
     On this 29th day of August, 2007, the parties (hereinafter referred to as
“Party” or “Parties”) to that certain Severance and Release Agreement dated
February 21, 2007 (hereinafter referred to as “Severance Agreement”), Lawrence
R. Kuhnert (hereinafter referred to as “Kuhnert”) and Arcadia Resources, Inc.
f/k/a Critical Home Care, Inc., a Nevada corporation (hereinafter referred to as
“Arcadia”) have entered into this Amendment to the Severance Agreement.
     RECITALS:
     A. In the Severance Agreement, the parties agreed to the terms and
conditions under which Kuhnert’s employment with Arcadia would be terminated.
     B. The Parties now desire to modify the Severance Agreement including to
provide for the payment of certain attorney’s fees.
     In exchange for good and valuable consideration, the receipt of which is
hereby acknowledged, Kuhnert and Arcadia agree as follows:
     SEVERANCE AGREEMENT
     1. The payment of $573,120.00 in paragraph 1(b) of the Severance Agreement
shall be reduced to $105,300; the payment of $160,000 in paragraph l(g) of the
Severance Agreement shall be reduced to $29,700; and a payment of $15,000 shall
be made toward the reimbursement of certain attorney’s fees; for a total cash
payment of $150,000 to Kuhnert by Arcadia.
     2. This total payment of $150,000 shall be made in three (3) equal $50,000
payments on October 1, 2007, November 1, 2007 and December 1, 2007.
     3. In all other respects, the Severance Agreement shall remain in full
force and effect.
     4. This Amendment may be signed in counterparts and delivered by facsimile
or by e-mail.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is entered into and shall be effective
as of the date first written above.

          Date: August 29, 2007   /s/ Lawrence R. Kuhnert           Lawrence R.
Kuhnert
 
       
Witnessed by a Notary Public:
        Date: August 29, 2007   Subscribed and sworn to before me this 29th day
of August, 2007.
 
            /s/ Carolyn M. Meadows, Notary Public     Orange County, FL     My
Commission Expires: Aug. 9, 2009
 
       
Received By:
       
 
        Date: August 29, 2007   ARCADIA RESOURCES, INC., a Nevada Corporation
 
       
 
  By:   /s/ Marvin R. Richardson
 
            Marvin Richardson

 2 

 